IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            :   No. 1756 Disciplinary Docket No. 3
                                            :
RICHARD DENNING GEARHART                    :   No. 76 DB 2011 (Board File No.
                                            :   C4-10-940)and
                                            :
                                            :   Board File Nos. C4-10-705, C4-11-349
                                            :   and C4-11-820
                                            :
                                            :   Attorney Registration No. 26540
                                            :   (Venango County)



                                       ORDER



PER CURIAM:



                                  rd
              AND NOW, this 23 day of September, 2014, upon consideration of the

Certificate of Admission of Disability by Attorney that the respondent is suffering from a

disabling condition which makes it impossible for him to prepare an adequate defense

to allegations of professional misconduct, it is hereby

              ORDERED that the Richard Denning Gearhart is immediately transferred

to inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until

further Order of the Court, and he shall comply with Rule 217, Pa.R.D.E. All pending

disciplinary proceedings shall be held in abeyance, except for the perpetuation of

testimony and the preservation of documentary evidence.